Citation Nr: 9921753	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  98-03 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1983.  

This appeal arises before the Board of Veterans' Appeals from 
rating decisions rendered in July and September 1997 by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veteran's Affairs (VA), whereby the veteran's 
claims for service connection for hepatitis C were denied.


FINDING OF FACT

The evidence does not show that a hepatitis disorder 
manifested subsequent to service is related to the veteran's 
active service.


CONCLUSION OF LAW

A claim for entitlement to service connection for 
hypertension is not well grounded. 38 U.S.C. § 5107(a) (West 
1991 & Supp. 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C. § 5107(a) (West 1991 & Supp. 1999).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992). 

However, after a careful review of the veteran's claims 
folder, the Board determines that the veteran's claim for 
service connection for hepatitis C is not well grounded, and 
must therefore be denied.  

The Board must first point out that the veteran's service 
medical records are devoid of any diagnosis, treatment, or 
reference to hepatitis C. 

The evidence subsequent to service consists of numerous 
letters from the veteran's private physician, Dr. Tobkes, a 
letter from a Dr. Huda, a 1995 liver biopsy, progress notes, 
a patient informational sheet, the veteran's hearing 
transcript, hospital records, a letter from Dr. Jeffers, and 
an occupational medicine report.  

A December 1995 letter by a Dr. Huda states that the veteran 
has a history of "alcohol abuse[ and] substance abuse", and 
that the veteran has a past medical history of hepatitis C 
and questionable cirrhosis.  

A February 1995 biopsy states that "The changes seen are not 
diagnostic of any particular entity, however, in view of the 
clinical history of positive antibody test for Hepatitis C 
and in view of mild prominence of plasmacells and eosinophils 
in the portal tracts, clinical correlation is suggested for 
the possibility of early changes of autoimmune or drug 
related liver disease on underlying Hepatitis C."  

Progress notes dated March 1995 show that he does not have 
cirrhosis by biopsy, "but only mild hepatitis C", and that 
his wife refused to fill a Phenobarbital prescription 
"because of [the veteran's] history of drug abuse and 
alcoholism."  

A letter dated June 1997 from Dr. Tobkes shows that the 
veteran has chronic hepatitis C and a seizure disorder, and 
also review the side effects of his medications.  

The veteran also submitted a patient information sheet that 
states, among other things, that "many times, the cause of 
hepatitis C is never found."  It continues that the virus 
may be transmitted through sex, by living in the same house 
as someone with hepatitis C, by sharing razors or 
toothbrushes, or by tattoo needles.  

A letter dated September 1997 by Dr. Tobkes states that: 

[B]ased on the available information, I 
estimate [that] the [veteran]acquired his 
liver disease during the time in which he 
served in the military.  In your review, 
you mentioned that it was speculative 
whether he had even served in the Far 
East.  The [veteran] does have evidence 
of serving in the Far East and has 
demonstrated this evidence to me.  He 
also has evidence in the military records 
of an acquired sexually transmitted 
disease in October 1980.  This is not 
speculative.  

Again, I suspect the [veteran] acquired 
the hepatitis C through sexual contact at 
that time.  Sexually transmitted disease 
is considered as a surrogate marker for 
acquiring hepatitis C.    

A February 1998 letter, also from Dr. Tobkes, states:  
"After a review of the available evidence, it is at least 
(or more) likely than not that [the veteran's] hepatitis C  
was incurred while on active Naval duty.  Accurate detection 
of hepatitis C was not available until 1990.  [The veteran's] 
discharge examination is dated March 18, 1983."  

The veteran testified at his personal hearing in July 1998, 
that he believed that his hepatitis C was acquired in the 
early 80s, during service, and that he had "never shot 
drugs".  

A July 1998 letter from Dr. Tobkes states:

After thorough evaluation of the patient, 
it can be said that his only risk factor 
for chronic hepatitis C was sexual 
contact with a prostitute while he served 
in the military in the Far East.  He did 
develop gonorrhea while in the Far East, 
which can be considered a surrogate 
marker for other sexually transmitted 
diseases.  

It has recently been reported by the 
Center for Disease control that up to 20 
percent of patients may have acquired 
hepatitis C through sexual contact.  
Because the veteran has no history of 
other risk factors for hepatitis C 
(tattoos, needle stick injuries, blood 
transfusions, or IV drug abuse), I feel 
that he must have acquired this through 
sexual contact and likely acquired it 
from the prostitute he was with while 
serving in the Far East.  

Although I must admit that this is all 
speculation, this is the only logical 
conclusion that one can draw to determine 
how he acquired this illness.  

A hospital record dated September 1998 states that the 
veteran "had multiple injections in Thailand in the 1980s 
while in the military and may have developed hepatitis C as a 
result of this exposure.  In addition, [he] gives a negative 
history of intravenous drug use or exposure to persons known 
to have hepatitis."  

A letter from Dr. Jeffers, dated September 1998, states that 
the veteran reported that "during his tour of duty in the 
1980s, he received multiple injections with unsterile 
needles, which were used in many other individuals and as a 
result, [he] believes that he developed hepatitis C as a 
result of this contact."  

An occupational medicine report also dated September 1998 
states that the veteran has a "medical history significant 
for prior drug abuse, however, again denied any drug use 
since 1993.  He does claim to have experimented with 
marijuana and cocaine in the past."  

Although the medical evidence shows that the veteran does now 
manifest a hepatitis C disorder, and although numerous 
letters have been submitted by Dr. Tobkes on the veteran's 
behalf, the Board determines that the clinical evidence does 
not demonstrate that the veteran's disorder is related to his 
active service within the meaning of VA law and regulation.  

First, the Board notes that a disability which was diagnosed 
subsequent to service may be service-connected when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service  
38 C.F.R. § 3.303(d) (1998).  The Board also notes that 
generally, lay testimony cannot provide medical evidence of a 
nexus because lay persons lack the competence to offer 
medical opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Although lay evidence may suffice to demonstrate that a 
current disability relates to a disability suffered during 
service in certain limited instances, the standard is whether 
a competent medical opinion is required to identify whether a 
present disability is related to a service-connected 
disability, or whether such a determination can be made by 
the observation of a lay person.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  In this case, hepatitis is not the 
kind of disability observable by a lay person. 

Thus, the veteran's own comment or oral history as to the 
etiology of his hepatitis C disorder is not sufficient 
clinical evidence to provide a nexus between service and the 
current disorder, even if that oral history is recorded by a 
medical professional.  See Le Shore v. Brown, 8 Vet. App. 
406, 409 (1995) ("Evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent medical evidence.").

Therefore, any clinical evidence which relied solely on the 
veteran's oral history without reference to his service 
medical records cannot be considered competent medical 
evidence.  Grover v. West, 12 Vet. App. 109, 112-113 (1999), 
citing Le Shore v. Brown, 8 Vet. App. 406, 409 (1995)

Second, the Board decides that although the September 1997 
letter by Dr. Tobkes does refer to the veteran's service 
records, that letter standing alone, in conjunction with the 
four other letters written by Dr. Tobkes, or with the 
evidence of record, does not demonstrate a nexus between the 
veteran's active service and his current condition, because 
this evidence is speculative.  That letter begins "[B]ased 
on the available information, I estimate [that] the 
[veteran]acquired his liver disease during the time in which 
he served in the military", and continues "Again, I suspect 
the [veteran] acquired the hepatitis C through sexual contact 
at that time."  However, the Board must point out that Dr. 
Tobkes also specifically stated in the July 1998 letter that 
"Although I must admit that this is all speculation, this is 
the only logical conclusion that one can draw to determine 
how he acquired this illness."  

The Court has held that speculative medical opinions are not 
sufficient to present a well grounded claim.  Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  As Dr. Tobkes clearly stated his 
hypotheses as to the time frame and cause of the veteran's 
hepatitis were speculative, this evidence is not probative of 
whether the veteran's hepatitis was incurred during his 
active service, the Board determines that the veteran has not 
submitted a well grounded claim.  

The Board notes that the Court has held that when a claimant 
fails to submit a well-grounded claim under 38 U.S.C. 
§ 5107(a) (West 1991 & Supp. 1999), VA has a duty under 
38 U.S.C. § 5103(a) (West 1991 & Supp. 1999) to advise the 
claimant of the evidence required to complete his 
application, in circumstances in which the claimant has 
referenced other known and existing evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 Vet. 
App. 341 (1996).  In the case at hand, the Board finds that 
this procedural consideration has been satisfied.  In 
particular, the Board notes that the supplemental statement 
of the case, together with the Decision of the Board issued 
in conjunction with this appeal, advises the veteran of the 
requirements of a well-grounded claim.



ORDER

Service connection for hepatitis C is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals





